DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This is a final rejection in response to the amendments and arguments filed 12/18/2020. Claims 1-2, and 4-21 are currently pending with claim 1, 15 and 16 amended and claims 18-21 new.

Response to Arguments
Applicant's arguments filed 07/14/2020, in regards to 112(a) rejections, have been considered but are not persuasive. Examiner contends that the “for the most part” does not convey “most part of a group, by definition, at least incudes a majority of that group,” as argued, but instead conveys being generally or usually an angling condition of the fibers and short specifying that more than half is perpendicular to which the term majority conveys. That is, the fibers may generally have an angle that is perpendicular to the free edge of the leading edge shield but may also have other angles. 
Regarding arguments to the 103 rejections, examiner agrees that prior art Finn does not seem to teach where the “bonding reinforcement extending only partially over the outer surface of the blade body.”

Claim Objections
Claim 20 is objected to because of the following informalities:  the word “radialy” in line 9, should read --radially-- for grammatical correctness.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-2, and 4-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 recites the limitation “a majority of the fibers are oriented perpendicularly” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor had possession of the claimed invention. The originally filed 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "radially outermost surface" in claims 20 and 21 is a relative term which renders the claim indefinite.  The term "radially outermost surface" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear the metes of bounds of the limitations in the claims. It seems from at least instant figure 2 that a radially outermost surface corresponds to surface 38 and it is unclear how the .

Allowable Subject Matter
Claims 1 and 21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) and 112(b) set forth in this Office action.
Claims 2, and 4-20 would be allowable based on their dependence on claim 1.
The following is a statement of reasons for the indication of allowable subject matter:  The claims in the application are deemed to be directed to a nonobvious improvement over the invention disclosed in US Patent Application Publication 2003/0129061 and US Patent 4,010,530. The claims comprise a bonding reinforcement bonded directly to outer surfaces, of a leading edge shield and a blade body, and extending only partially over the outer surface of the blade body and also including fibers that are oriented, for the most part, perpendicular to a free edge of the leading edge shield, so as to reduce risk of the leading edge shield separating close to its free edge. The prior arts do not teach or make obvious the limitations as claimed.

Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, as cited in the Notice of References Cited, are cited to show leading edge protection with some including reinforcement features.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LAMBERT whose telephone number is (571)270-3516.  The examiner can normally be reached on Monday - Thursday 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David E Sosnowski can be reached on (571)270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/WAYNE A LAMBERT/Examiner, Art Unit 3745     

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747